Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 4, 2017

                                       No. 04-16-00723-CV

                        FE EXPRESS, LLC and Francisco Javier Bernal,
                                      Appellants

                                                 v.

  Maria Isabel Serna CONTRERAS, as next friend and guardian of Samara Isabella Morales
Serna and Samantha Isabel Morales Serna, minor children, and as Administrator of the Estate of
                           Samuel Morales Castillo, Deceased,
                                         Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2014CVT001295 D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding

                                          ORDER
        The clerk’s record is due, but has not been filed. The trial court clerk has filed a notice
stating appellant has not paid or made arrangements to pay for the clerk’s fee to prepare the
record and that appellant is not entitled to the record without paying the fee. We order appellants
to provide written proof to this court by January 16, 2017 that either (1) the clerk’s fee has been
paid or arrangements satisfactory to the clerk have been made to pay the clerk’s fee; or (2)
appellant is entitled to the clerk’s record without prepayment of the clerk’s fee. See Tex. R. App.
P. 20.1, 35.3(a). If appellant fails to file such proof within the time provided, this appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 37.3(b).



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of January, 2017.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court